tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax release number release date legend org - organization name xx - date address - address org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in your activities thus serving private interest contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service speer blvd suite denver co date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f rev date form 886-a name of taxpayer org taxpayer_identification_number ein explanation of items schedule number or exhibit year period ended december 20xx through 20xx legend org - organization name state 1pf dir 2h attny poa - poa ra-3 through companies ra-2 ra-1 - land - land ris-1 dir-2 xx - date address - address city - city state - news-1 - news attny attny-1 attny-2 - dir-3 diro4 dir-5 dir-6 - ra-4 ra-5 - sec_2 47h ra 3r co-1 through co- issue should the determination_letter for org granting federal tax exemption pursuant to sec_501 be revoked for not operating exclusively for tax exempt purposes facts org org was created with a declaration of trust by dir-1 and dir-2 husband and wife as founders and trustees on november 19xx the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 of the internal_revenue_code code the declaration of trust provides in relevant part the settiors intend that the supporting_organization established by this trust agreement shall qualify as a supporting_organization under sec_509 of the code shall not engage in any activities which are not in furtherance of the purposes referred to n sec_509 of the code no part of the net_earnings of this supporting_organization shall inure or be payable to or for the benefit of any private individual the initial family trustees shall be dir-1 and dir-2 there shall be five trustees of the supporting_organization comprised of two family trustees and three independent trustees independent trustees shall be dir-3 dir-4 and dir-5 each family trustee may designate a successor family trustee independent trustees provided that no independent_trustee shall be a disqualified_person as defined in sec_4946 of the code other than a foundation_manager or a publicly supported charitable_organization no successor independent_trustee shall be appointed which would cause this supporting_organization to be controlled by disqualified persons under sec_1_509_a_-4 the family trustees acting together may designate successor the initial on termination the trust estate as then constituted shall be distributed to or for the benefit of one or more supported charities for one or more exempt purposes within the meaning of sec_501 of the code org was initially funded by a contribution by dir-1 dir-2 in the amount of approximately dollar_figuredollar_figure in 19xx since the funding of org the trustees engaged in various investments that eventually led to the liquidation of org's assets in the year 20xx a brief chronology of these transactions are listed below which will be followed with further detail on january 20xx dir-1 and dir-5 trustees approved a secured loan to dir-1 dir-2 in the amount of dollar_figuredollar_figure which would be repaid in 20xx the note was disclosed on the form_990 on the form_990 for the year 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer org taxpayer_identification_number ein year period ended december 20xx through 20xx on may 20xx dir-1 trustee approved the purchase of land located in city state in the amount of dollar_figuredollar_figure from co-1 co-1 co-1 is an organization owned by dir-6 son of dir-1 co-1 had originally purchased the land from co-2 an organization also owned by dir-6 pursuant to an appraisal performed on march 20xx the value of the land was recorded at dollar_figuredollar_figure onor around june 20xx dir-1 and dir-5 trustees approved an un-secured loan to co-3 co- in the amount of dollar_figuredollar_figure well during the year 20xx dir-1 and dir-5 trustees approved the purchase of co- sec_5 stock in the amount of dollar_figuredollar_figure on december 20xx dir-1 and dir-5 trustees approved a loan to co-4 in the amount of dollar_figuredollar_figure dir- is also the manager for co-4 both dir-1 and dir-5 were shareholders in co-3 and were board members as org was also a partner in several partnerships one of which was co-6 who encountered significant losses due to investments in a signed statement by dir-1 he states that dir-5 held positions in co-5 co-5 co-3 and co-4 the losses in large part were related to the co-5 stock noted earlier a more detailed description of each transaction is as follows city land purchase the balance_sheet indicated a purchase of land in 20xx which is is part of the land park addition the land was purchased for dollar_figuredollar_figure as indicated on the settlement statement dated may 20xx also reported on the balance_sheet is the significant decrease in value to the land in 20xx to dollar_figuredollar_figure acres in city state land the land a document request was issued on october 20xx requesting further detail regarding this asset an appraisal was provided that indicated the appraisal was performed on march 20xx which revalued the land at dollar_figuredollar_figure a second document request was issued on january 20xx requesting a certified appraisal on around the time the land was purchased from co-1 on may 20xx an email dated march 20xx was received from poa where he stated our office handled the acquisition by the foundation of the city property that time in our files don’t see an appraisal from a second email dated march 20xx was received from poa where he stated in part the files from the attorney indicate that there was no appraisal when the city property was purchased the trustees relied on the familiarity of the family with property values in the area of the purchased property which they gained from prior business involvement in the immediate vicinity county appraisal records county county records indicated the following the current land value is dollar_figuredollar_figure which has not changed since 19xx the county faxed documents to the irs confirming the property value form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form bo5-a rev date name of taxpayer org taxpayer_identification_number ein explanation of items year period ended december 20xx through 20xx records also indicated that the sale of the land was originally owned by co-7 in city state w o v w v v co-7 sold the property to co-2 on january 19xx who held the property of months co-2 sold the property to co-1 on september 19xx who held the property for months co-1 sold the property to org who continues to own the property county clerk records county county records reviewed on the county website at website indicated the following fr volume page special warranty deed dated january 19xx that states in essence the grantor co-7 sells to grantee co-2 the stated property the document was executed by ra-1 for co-7 and dir-6 president of co-2 volume page warranty deed dated august 19xx that states in essence the grantor co-2 sells to the grantee co-1 the stated property the document was executed by dir-6 president for co-2 volume page affidavit regarding right_of_first_refusal agreement dated may 20xx that states in essence my name is attny purchase the property written notice was given by me to co-8 on march 20xx that co-1 had from org subsequently on april 20xx and on may received an offer to purchase the property 20xx co-8 in writing elected not to exercise its option to purchase the property the document was executed by attny affiant attorney for co-1 wherein co-8 was given a right_of_first_refusal from co-1 to volume page certificate of corporate resolution dated may 20xx that states in essence dir-6 president and secretary of co-1 resolved to sell the stated property to org the document was executed by dir-6 president and secretary for co-1 volume page warranty deed dated may 20xx that states in essence grantor co-1 sells to the grantee org the stated property the document was executed by dir-6 president for co-1 city secretary of state the website for the city secretary of state provided additional information regarding co-1 as well as co-2 the following was noted r r r dir-6 is president of both organizations co-2 was dissolved in july 20xx co-1 was permanently revoked on january 20xx the secretary of state’s office also provided that regarding this organization that co-1 was permanently revoked due to not submitting the required documents to remain in good standing the organization had not submitted anything since january 20xx co-1 was basically abandoned accurint form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanation of items taxpayer_identification_number ein form 886-a rev date name of taxpayer org schedule number or exhibit year period ended december 20xx through 20xx a search on accurint was conducted to gain further information regarding dir-6 dir-1 co-8 the following relevant facts were noted r ry dir-6 ag v address address city state director of co-2 address city state y director of co-9 address city state y y relatives dir-1 dir-2 dir-1 y v director org relatives dir-6 co-8 y v y also known as co-2 address address city state officer dir-6 idr august 20xx a document request was issued to org dated 20xx that requested the following information with regard to the property which stated in part in order to substantiate the organization's overall compliance as an organization described in sec_501 please provide the following a acres land in city state regarding the purchase of the a a statement detailing the relationship dir-1 has with dir-6 copies of the settlement statement and hud statement of when co-2 co-2 purchased the property from co-7 copies of the settlement statement and hud statement of when co-2 sold the property to co- co-1 copies of certified appraisals for the transactions noted in and above given the facts that co-2 dissolved july 20xx co-1 was permanently revoked by the state of city due to inactivity last communication was january 20xx dir-6 was president and or an officer of these two organizations and each organization held the property for less than a year property beginning with land explain in great detail the chronology of events for this sale and purchasing of this in a response that was emailed to the irs from poa dated september 20xx he states dir-6 is the son of dir-1 a follow-up response that was also emailed to the irs from poa dated october 20xx he states in in reference to the document request here is what have learned to date a2 -nocopies available co-2 and co-1 are no longer in business and these records do not exist a - same as a2 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a explanation of items schedule number or exhibit rev date name of taxpayer org taxpayer_identification_number ein year period ended december 20xx through 20xx a - there are no certified appraisals a5 - waiting for detailed explanation do not have name address and phone of title company in an email dated december 20xx poa provided a newspaper article in support of the decrease in land value the article states families say toxins scuttled planned community january 19xx news-1 city state - two families have filed suit against co-12 and a subsidiary claiming deadly toxins dumped for years by a chemical pant ruined their hopes to build and develop a planned community on the banks of the river the suit was filed by ra-2 and other family members after negotiations with the co-10 brought no resolution according to their attorney attny-1 of city ra-2 moved to city from state agreeing with the city's chamber of commerce that the west state city would be an ideal place to build a planned master community and golf course golf course but attny-1 said that just before they began to develop the community the families discovered something about their land the families built the testing had revealed that toxins had polluted the waster and soil under two tracts they planned to develop an investigation traced the source of the pollution to an co-11 plant located across the street from their planned community co-117 is a subsidiary of co-12 attny-2 of the firm co-13 said that as early as 19xx co-11 had begun dumping industrial and solid wastes into open unlined pits on acres of their property pollutants had gone into the pits in the next years some tons of attny-2 said the chemicals leached through the soil and into the groundwater then began to migrate toward the linder’s property authorities that the pollutants had escaped their property the lawsuit charges that co-11 had concealed from the state and city co-3 a review of the forms beginning in 20xx indicated that org loaned co-3 a for-profit company dollar_figuredollar_figure the forms reported the following relevant facts 20xx form_990 the balance_sheet shows an ending balance for other notes and loans receivable in the amount of although org provided an attached schedule it did not give any statement or any other type of information or even mention the name co-3 that would indicate a loan to had been conducted 20xx 20xx 20xx forms the balance_sheet shows a beginning and ending balance for other notes and loans receivable in the amount of dollar_figuredollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form rev date name of taxpayer org explanation of items taxpayer_identification_number ein sence name ern exhibi ror year period ended december 20xx through 20xx onan attached schedule for the form_990 org indicates that org entered into a 2-year note with co-3 that was issued on april 20xx - although the 20xx form_990 had already indicated that the loan actually occurred in 20xx 20xx form_990 onan attached schedule for the form_990 org indicates that the dollar_figuredollar_figure loan is now an uncollectible note org provided two documents in support of the loan and an agreement between co-3 dated april 20xx a promissory note dated april 20xx from co-3 the documents state in relevant part unsecured promissory note co-3 a city corporation the issuer hereby promises to pay to org the payee the principal sum of dollar_figuredollar_figure plus accrued interest thereon at the rate of six percent per annum which shall be due and payable as follows i dollar_figuredollar_figure shall be due on each of june 20xx july 20xx and august 20xx ii all accrued and unpaid interest on this unsecured promissory note shall be due on the first anniversary of this note and ili all unpaid principal with accrued and unpaid interest thereon shail be due on the second anniversary - - the note was executed by ra-3 senior vice president for co-3 address city state date executed was april 20xx un-cancelled check issued to co-3 in the amount of dollar_figuredollar_figure dated 20xx was provided agreement subject agreement for conversion of notes to equity of co-3 and payment of the balance the following confirms the agreement between the co-14 co-14 and org org together dir parties and co-3 effective april 20xx co-3 is indebted to co-14 in the amount of dollar_figuredollar_figure as evidenced by a promissory note dated april 20xx with a principal balance of dollar_figuredollar_figure and accrued interest of dollar_figuredollar_figure effective april 20xx co-3 is indebted to org in the amount of dollar_figuredollar_figure as evidenced by a promissory note dated april 20xx with a principal balance of dollar_figuredollar_figure and accrued interest of dollar_figuredollar_figure co-3 has requested the subordination of the above referenced promissory notes which is a prerequisite for the consummation of a new debt financing of co-3 which has been agreed to by co-15 co-15 agreed to convert fifty percent of their balance into co-3 common_stock at the rate of dollar_figuredollar_figure per share and the balance of the indebtedness is to be paid in full after funding of co-3 by co-15 which is expected to occur during the first two weeks of may 20xx it is understood that org has agreed to accept co-3 common_stock as full payment of their note at the rate of dollar_figuredollar_figure per share and org agrees to accept that as full payment of their note the dir parties are unwilling to subordinate their position and therefore have co-3 agrees to issue shares of co-3 common_stock to org the agreement was executed april 20xx by ra-4 ceo co-3 dir-1 trustee dir-2 for the org fnd call with co-3’ contact was made with ra-5 former treasurer with co-3 retired as an officer in april 20xx co-3 ceased its operation in 20xx co-3 had several hundred investors he stated that he joined co-3 in july 20xx and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit cue oaa rev date explanation of items org name of taxpayer year period ended december 20xx through 20kx taxpayer_identification_number ein he did state that dir-5 and dir-1 were in fact shareholders of co-3 he stated that dir-5 was very active prior to 20xx with co-3 but had stopped after 20xx same with dir-1 to gain further clarification of the nature of this loan and to determine the relationships org and its trustees have had with co-3 several document requests were issued in addition to internet and internal research was conducted the information gathered disclosed the following facts n v n v v v v co-3 had been experiencing financial challenges prior to org’s dollar_figuredollar_figure loan in that co-3 had reported losses over several years prior to 20xx both dir-5 and dir-1 trustees were on the advisory board for co-3 both dir-5 and dir-1 were shareholders in co-3 dir-5 was paid for raising money for co-3 the initial loan was to co-3 was june 20xx as evidenced by the check no loan agreement was executed on or around june 20xx the note receivable executed april 20xx was un-secured dir-1 had invested additional monies through the co-14 co-14 in the amount of dollar_figure co-5 stock org at the direction of dir-5 and dir-1 trustees purchased co-5 stock at an amount of dollar_figuredollar_figure co-5 was subsequently named co-5 and which provides on-line services such as movies and television programming for hotels it was stated in a signed statement by dir-1 that dir-5 held a position with co-5 the company had experienced financial challenges and applied and received a dollar_figuredollar_figure loan from co-14 co-15 an unrelated lending institution the loan was guaranteed by co-6 of which org is a partner co-4 on december 20xx org at the direction of dir-5 and dir-1 trustees wired dollar_figuredollar_figure to co-4 a company managed by dir-5 three documents were provided by org in support of the wire transfer a promissory note promissory note repayment and a subscription agreement they state in relevant part as follows promissory note the promissory note executed on december 20xx states in relevant part for value received the undersigned co-4 maker promises to pay org dollar_figuredollar_figure together with interest at the rate of per annum until paid days from the date hereof principal and all accrued interest shall be due and payable the note was signed by dir-5 manager for co-4 promissory note repayment pursuant to the terms of the promissory note org accepted two units of membership the undated subsequent to december 20xx document states in relevant part form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of taxpayer org year period ended december 20xx through 20xx taxpayer_identification_number ein this will confirm our understanding with regard to repayment of the promissory note issued by co-4 on december 20xx and held by org this is to notify you that your offer for org to accept two units of membership interest in co-4 and an amount of cash equal to dollar_figuredollar_figure as full payment of all principal and interest now outstanding on the frf note is accepted by org please provide the necessary documents in order for org to subscribe to co-4 subscription agreement the subscription agreement executed on december 20xx states in relevant part the undersigned hereby tenders this subscription agreement to co-4 a state limited_liability_company company to purchase two units of membership interest in the company payment in full payable to co-4 is tendered with this subscription the undersigned acknowledges that this subscription shall not become effective until it has been properly executed by the undersigned and accepted by the company the document was executed by dir-1 dir-2 on behalf of org and by dir-5 on behalf of co-4 a search on the state government website indicated that co-4 voluntarily dissolved as of 20xx the state records also indicate that the registered agent is co-16 and the manager is co-17 a company owned and operated by dir-5 in 20xx the dir-1 created co-18 to hold the co-4 as such the form_990 reported the following information on the balance_sheet table deleted the 20xx form_990 indicated the following information on the balance_sheet table deleted in a statement by poa poa he stated the following regarding co-4 this was an entity organized by dir-5 again dir-5 raised money for co-4 aka co-19 this co-4 it is my understanding the co-4 is a large real_estate development in state between city and city it is my further understanding collected money from investors and then loaned that money to co-4 that the investors including the foundation had some kind of option to convert their investment into direct equity in co-4 and its affiliated_corporation co-20 interests were distributed to members advisor to the foundation dir-5 presumably earned a commission for raising money for co-4 but i don't have details concerning his compensation arrangement think the entity dissolved when the equity in addition to being a trustee dir-5 is also the investment we created co-18 to hold the various pieces in co-4 held by the foundation co-18 is owned by the foundation by the co-14 of which the foundation is a beneficiary by the co-18 and by co-27 from the information provided the facts indicate that org at the direction of the trustees which include dir-5 loaned dollar_figuredollar_figure to co-4 a company managed by dir-5 the investment was then converted to equity shares that were then transferred to co-18 which is primarily controlled by co-18 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org taxpayer_identification_number ein explanation of items schedule number or exhibit year period ended december 20xx through 20xx a law sec_501 of the code provides that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it if an organization fails to meet either the organizational_test or the is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated it engages primarily in activities which accomplish one or exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private shareholder or individual’ see paragraph c of sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 if following purposes it is organized and operated exclusively for one or more of the a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it organization to establish that it designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is not organized or operated for the benefit of private interests such as is necessary for an taxpayers position in correspondence from org dated february 20xx an executed form_6018 consent to proposed action - was submitted determination_letter effective january 20xx by execution of form_6018 org preliminarily consented to revocation of their on february 20xx letter proposing the revocation and granting days to protest the report was issued upon the expiration of the days no protest was filed governments position city land purchase form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanation of items name oftaxpaye org taxpayer tdentification number ein year period ended december 20xx through 20xx org’s determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests the facts indicate that the purchase of the land by org from co-1 was not an arms length transaction but instead benefited the family in that co-2 capital purchased the land from land which there has been no evidence of an appraisal for the sale dir-6 is the son of dir-1 dir-6 is was the president of co-2 capital who sold the land to co-1 and in which again there was no evidence of an appraisal during this sale dir-6 is was the president of co-1 capital who sold the land to org and in which again there was no evidence of an appraisal during this sale the fact that co-2 and co-1 each held the property for only months and then dissolved shortly after the sale of the land in conjunction with the fact that the attorney for org stating that there was no appraisal when the city property was purchased and that the trustees had relied on the familiarity of the family with property values in the area all give greater suspicion to the transactions overall the news article indicates that the toxins in the land were discovered prior to the date of the news article of january 19xx org purchased the land in may 20xx years later the land value would have surely dropped prior to the date of org purchasing the land however without a contemporaneous certified appraisal an accurate fair_market_value of the land is uncertain the county however does provide a value of dollar_figuredollar_figure in 19xx a certified appraisal was not conducted until 20xx which indicated a significant drop in the value of and after the land since the date of purchase given the facts it appears that co-2 dir-6 as president purchased the land in january 19xx from land order to build a golf course which was also on or around the time the land was discovered to contain toxins which would have certainly devalued the land at that point in time toxins co-2 then only held the land for an 8-month period who would then sell the land to co-1 who would also only hold it for an 8-month period before selling it to org at a value that may or may not have been the fair_market_value given the discovery of the toxins in the land without contemporaneous certified appraisals the value of the land during each sale remains unknown to state that no appraisals were ever conducted for any of these transactions is unlikely since most land and property sales are accompanied by a certified appraisal not able to build a golf course due the org has not demonstrated that the transaction with dir-6 was in fact at arms-length without a certified appraisal at the time the land was sold to org and in light of value of land recorded by the county the facts indicate that org purchased land that was grossly overvalued this transaction allowed the family to divest org of several hundred thousand dollars as illustrated below table deleted in scenario the purchase_price is netted against the amount recorded with the county which indicates an over valuation of dollar_figuredollar_figure actual fair_market_value which indicates a presumed over valuation of dollar_figuredollar_figure would have decreased prior to the purchase and not subsequent to the purchase because the discovery of this is probably unlikely in that the county records amount generally does not reflect the in scenario the purchase_price is netted against the appraisal conducted in 20xx scenario would be more likely given that the value of land form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form rev date name of taxpayer org explanation of items taxpayer_identification_number ein hedul sere namen ror exhibi year period ended december 20xx through 20xx toxins occurred in 19xx the value of the land would have decreased at that time not in 20xx therefore the family divested from org an estimated dollar_figuredollar_figure above the fair_market_value from the sale sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it if an organization fails to meet either the organizational_test or the is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated it engages primarily in activities which accomplish one or exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code provides and prohibits any part of the net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it is not organized based on the facts and circumstances as they have been presented org's purchase of the land from co-1 creates a private_inurement transaction in that dir-1 is the founder and trustee of org causing him to have an interest in the activities of org as such he directed funds from org to purchase land at an amount above the fair_market_value from co-1 where his son was president which resulted in serving the private interests of the family therefore org's determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests of the family co-3 org's determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests both dir-1 and dir-5 trustees of org were members of the advisory board_of co-3 in addition to being shareholders dir-1 invested approximately dollar_figuredollar_figure from co-14 in addition to lending dollar_figuredollar_figure from org that was un-secured knowing that co-3 was experiencing serious financial challenges and had losses prior to org’s dollar_figuredollar_figure loan as co-3 was experiencing serious financial challenges and sought capital to continue its operation form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanation of items taxpayer_identification_number ein schedule number or exhibit year period ended december 20xx through 20xx investors in co-3 both dir-1 and dir-5 had an interest in co-3 in that both stood to benefit financially should co-3 succeed conversely both dir-1 and dir-5 had much to loose should co-3 fail the trustees also had an interest in org in that both were trustees and dir-1 the founder they directed funds to co-3 a company they had a personal vested interest in net_earnings of org to inure to the benefit of private shareholders and or interested individuals for this reason this transaction caused the sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it if an organization fails to meet either the organizational_test or the is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated it engages primarily in activities which accomplish one or exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code provides and prohibits any part of the net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the words private shareholder or individual’ refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it is not organized based on the facts and circumstances as they have been presented org’s loan to co-3 creates a private_inurement transaction in that dir-1 is the founder and trustee while dir-5 is a trustee of org causing them both to have an interest in the activities of org as such the trustees directed dollar_figuredollar_figure from org to be lent to co- aloan that occurred in 20xx and in which no loan agreement was executed until 20xx - which was un- secured because both trustees were shareholders and were active members of the board_of advisors of co-3 and in addition to dir-5 being paid for raising money for co-3 they also have a vested interest in co-3 their intention of the loan was not to make a prudent investment that was in the best interest of org in hopes of realizing a return but rather it was to aid a failing company in order to salvage the significant investment that dir-5 and co-14 had already made as such this transaction served the private interests of the trustees therefore org's determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests of dir-1 and dir-5 co-5 stock form 886-a catalog number 20810w page publish no irs gov department of the treasury-interna revenue service mee explanation of items rev date schedule number or exhibit name of taxpayer org taxpayer_identification_number ein year period ended december 20xx through 20xx org's determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests org at the direction of dir-5 and dir-1 trustees purchased dollar_figuredollar_figure of co-5 stock dir-5 held a position with co-5 subsequently known as co-5 as such he had a vested interest in the activities of co-5 as trustees for org dir-5 and dir-1 have an interest in the activities of org as well in addition to dir-1 being the founder of org sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it if an organization fails to meet either the organizational_test or the is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated it engages primarily in activities which accomplish one or exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code provides and prohibits any part of the net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1 a -1 c of the regulations provides that the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it is not organized as trustees of org purchasing stock in situation because dir-5 has a vested interest in the activities of co-5 as well as org the purchase of stock caused net_earnings to inure in whole or in part to the benefit of dir-5 serving his private interests a company that dir-5 also has an interest in creates an inurement therefore org’s determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests co-4 org's determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests form 886-a catalog number 20810w page publish_no irs gov department of the treasury-internal revenue service form 886-a rev date4 name of taxpayer org explanation of items taxpayer_identification_number ein schedule number or exhibit year period ended december 20xx through 20xx as the facts demonstrate org at the direction of the trustees which include dir-5 loaned dollar_figuredollar_figure to co-4 a company managed by dir-5 as a manager of co-4 dir-5 has a vested interest in the activities of co-4 dir-5 is also a trustee to org having an interest in its activities as well the investment was then converted to equity shares that were then transferred to co-18 which is primarily controlled by co-18 sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it if an organization fails to meet either the organizational_test or the is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or an organization will not be so regarded if more sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code provides and prohibits any part of the net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the words private shareholder or individual’ refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it is not organized the loan and or investment from org to co-4 would be considered inurement for the following reasons dir- as a trustee has a personal and private interest in org dir-5 is also the manager of co-4 causing him to have a vested interest in co-4 business successes of co-4 therefore the investment in co-4 would benefit dir-5 directly resulting in org serving the private interests of dir-5 a position to personally benefit financially from the as such dir-5 is in in addition when the co-4 investment was transferred to co-18 this caused org to no longer have control_over this activity this also caused the investment to serve the private interests of dir-1 in that of co-18 is controlled by the co-18 and only is controlled by org therefore org’s determination_letter should be revoked because org did not operate exclusively for exempt purposes by allowing net_earnings to inure to the benefit of individuals having an interest in the activities of org thus serving private interests conclusion form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanation of items name of taxpayer org taxpayer_identification_number ein schedule number or exhibit year period ended december 20xx through 20xx the determination_letter for org granting federal tax exemption pursuant to sec_501 should be revoked for not operating exclusively for tax exempt purposes the revocation will be effective january 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page
